                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

DENNIS A. FORBES,
     Petitioner,                                          No. 7:18-CV-108-REW

v.

GREGORY KIZZIAH, Warden,                                       JUDGMENT
     Respondent.


                                   *** *** *** ***

      Consistent with the Opinion and Order entered this date, and pursuant to Rule 58 of the

Federal Rules of Civil Procedure, the Court ORDERS and ADJUDGES as follows:

      1. The Court DENIES Forbes’s petition for a writ of habeas corpus pursuant to 28 U.S.C.

          § 2241 (DE #1).

      2. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

      This the 11th day of December, 2018.
